Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watahiki et al. US 2014/0265993 in view of Kobayashi US 2011/0057974.

Regarding claim 1, Watahiki teach a motor driving circuit comprising: 
a stepping motor driving circuit (Fig. 3) configured to control driving of a stepping motor (320); 
a DC motor driving circuit (Fig. 4, item 400) configured to control driving of a DC motor (Fig. 4, item 460);
a control circuit (Fig. 4, item 500) configured to control the stepping motor driving circuit and the DC motor driving circuit (Para. 0061), 
 
(Fig. 3, item 1/25), upon accepting a driving instruction for driving the stepping motor (space motor 6 configured with a stepping motor) in the middle of the DC motor driving circuit performing driving of the DC motor (Para. 0059-0060), stops driving of the DC motor (line feed motor 
13) by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a DC and a Stepper motor to the device of Watahiki as per Kobayashi, the motivation being is to shorten the time for confirming the origin point for the execution of the carriage, and improves the processing efficiency of the print processing.
	
Regarding claim 2, Watahiki teach the motor driving circuit according to claim 1, wherein the control circuit re-starts driving of the DC motor by the DC motor driving circuit after the driving of the stepping motor by the stepping motor driving circuit is ended. (Para. 0134-0135)



Regarding claim 6, Watahiki teach an electronic apparatus comprising: the motor driving circuit according to claim 1: the stepping motor; and the DC motor. (Para. 0060)

Regarding claim 7, Kobayashi teach a motor control method comprising: when a driving instruction for driving a stepping motor has been accepted in the middle  of performing driving of a DC motor, stopping driving of the DC motor; and starting driving of the stepping motor. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846